Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 1 of 38           PageID #: 558




                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


 ELIZABETH CORNEL,                              Civ. No. 19-00236 JMS-RT

               Plaintiff,                       ORDER GRANTING
                                                DEFENDANTS’ MOTION FOR
        vs.                                     SUMMARY JUDGMENT, ECF NO.
                                                60
 STATE OF HAWAII; HAWAII
 PAROLING AUTHORITY; DEXTER
 KAUAHI, BADGE NO. 1199,

               Defendants.


       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
                    JUDGMENT, ECF NO. 60

                                 I. INTRODUCTION

               Defendant Dexter Kauahi (“Kauahi”), a State of Hawaii deputy

  sheriff, arrested Plaintiff Elizabeth Cornel (“Plaintiff” or “Cornel”) on February 2,

  2018 based on a parole-violation arrest warrant issued in 2011 that stated on its

  face: “Maximum Parole Term: March 15, 2015.” ECF No. 64 at PageID # 455.

  Asserting that the arrest warrant was “stale and/or invalid,” ECF No. 58 at PageID

  # 356, Cornel sued Kauahi and co-Defendants the State of Hawaii and the Hawaii

  Paroling Authority (“HPA”) for false arrest and other state law claims, as well as

  under 42 U.S.C. § 1983 for violations of the Fourth and Fourteenth Amendments
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 2 of 38                   PageID #: 559




  to the U.S. Constitution. Id. at PageID ## 359-68. Defendants 1 now move for

  summary judgment under Federal Rule of Civil Procedure 56. ECF No. 60.

                Although some of Cornel’s claims fail for other reasons, the case

  ultimately turns on whether Cornel—regardless of what parole term was printed on

  the arrest warrant—had actually completed her ten-year term of incarceration

  (including a term of parole) before she was arrested. If she had already served her

  full sentence and her parole had been discharged when arrested, then some of her

  claims may have merit. But if not, then her entire case fails.

                After considering the summary-judgment record, there is no dispute of

  material fact that Cornel had not finished serving her sentence when arrested on

  February 2, 2018. Rather, Cornel’s parole had been suspended and, under Hawaii

  Revised Statutes (“HRS”) § 353-66(c), time while parole is suspended does not

  count towards a sentence. For that and other reasons, the court GRANTS

  Defendants’ Motion for Summary Judgment.

                                    II. BACKGROUND

                The court considers this case at a summary-judgment stage after

  previously reviewing Kauahi’s Motion to Dismiss. See ECF No. 56 (“Order


        1
         The court refers to the HPA, the State of Hawaii, and Kauahi collectively as
  “Defendants.”


                                                2
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 3 of 38                    PageID #: 560




  Granting in Part and Denying in Part Defendant Dexter Kauahi’s Second Motion to

  Dismiss”) (available at Cornel v. Hawaii, 2020 WL 3271934 (D. Haw. June 17,

  2020)) (the “June 17, 2020 Order”). The June 17, 2020 Order—addressing only

  claims against Kauahi 2—dismissed the Second Amended Complaint’s (“SAC”)

  state-law claims against Kauahi with leave to amend, but denied Kauahi’s Motion

  to Dismiss regarding claims under 42 U.S.C. § 1983 because “it would [have been]

  improper to decide in [Kauahi’s] favor at [that] motion-to-dismiss stage,” as doing

  so would have “required consideration of evidence and an interpretation of the

  meaning of different factual allegations and of the proffered exhibits[.]” Cornell,

  2020 WL 3271934, at *6. At that stage, the court was “unable to determine

  Cornel’s actual parole discharge date, and thus [was] unable to decide whether she

  was arrested after she had been discharged from parole.” Id. Now, however, the

  court is able to analyze that question based on an evidentiary record—and, as

  established to follow, it is undisputed that Cornel had not been discharged when

  she was arrested.

                With that context, the court sets forth the factual and procedural

  background, construing the evidence in the light most favorable to Cornel where


         2
         That is, the June 17, 2020 Order did not address claims against the State of Hawaii or
  the HPA.


                                                 3
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 4 of 38          PageID #: 561




  materially disputed. See, e.g., S.R. Nehad v. Browder, 929 F.3d 1125, 1132 (9th

  Cir. 2019) (reiterating that, at summary judgment, courts “view the facts in the

  light most favorable to the nonmoving party and draw all inferences in that party’s

  favor”) (citation omitted).

  A.    Factual Background

               Kauahi is a sheriff employed by the State of Hawaii, Department of

  Public Safety. ECF No. 58 at PageID # 354; ECF No. 61-3 at PageID # 425. He

  arrested Cornel on February 2, 2018, by serving an arrest warrant issued by the

  HPA on May 23, 2011 for a parole violation. ECF No. 58 at PageID # 356; ECF

  No. 61-3 at PageID # 427; ECF No. 64 at PageID # 455.

               Understanding the circumstances of the warrant’s issuance and

  Cornel’s status when arrested is critical in assessing whether Defendants are

  entitled to summary judgment. As with the June 17, 2020 Order, the court presents

  the key facts and evidence in a timeline format, but now with a more complete

  picture:

        Aug. 12, 2005:      Cornel was sentenced in state court to 10 years of
                            incarceration for, among other crimes, violating HRS
                            § 712-1242 (promoting a dangerous drug). The HPA set
                            her minimum term of imprisonment at two years and six
                            months. ECF No. 58 at PageID # 355; see also ECF No.
                            61-4 at PageID # 429 (10 years of incarceration under
                            Count 3 of the state charges).


                                           4
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 5 of 38      PageID #: 562




       Oct. 18, 2007:    Cornel was released on parole based on a September 20,
                         2007 Order of Parole. ECF No. 58 at PageID # 356; ECF
                         No. 61-6 at PageID # 432. Her parole term was set to
                         expire on March 15, 2015. See, e.g., ECF No. 61-1 at
                         PageID # 417; ECF No. 61-5 at PageID # 431 (setting the
                         “Maximum Term Release Date” of March 15, 2015).

                         The Order of Parole provided in part:

                               “While on parole and until expiration of [Cornel’s]
                               maximum parole term or granted a final discharge,
                               [Cornel] shall continue to be in the legal custody
                               and control of the [HPA]. Should [Cornel] at any
                               time violate any of the terms or conditions of [her]
                               parole, [she] shall be subject to summary return to
                               imprisonment.” ECF No. 61-6 at PageID # 432.

                               “Should [Cornel] fail to keep the [HPA] informed
                               as to [her] whereabouts . . . [her] parole may be
                               suspended by the [HPA] pending knowledge of
                               [her] whereabouts and return. After such
                               suspension [she] shall be deemed a parole violator
                               and no part of the time during which [her] parole
                               was suspended shall be credited towards [her]
                               parole term.” Id.

                         One of the terms and conditions of her parole was:

                               “You shall always keep you parole officer
                               informed as to your whereabouts. You shall notify
                               and obtain the permission of your parole officer
                               before changing your place of residence. Such
                               notification shall include exact new address and, if
                               available, telephone number. Your place of
                               residence must meet with the approval of your
                               parole officer.” Id. at PageID # 433.



                                        5
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 6 of 38       PageID #: 563




       March 8, 2011:    The HPA received a letter dated March 1, 2011 from
                         Cornel stating that her lease had been terminated and that
                         she was looking for a new residence. ECF No. 61-1 at
                         PageID # 417; ECF No. 69-8 at PageID # 488. Cornel
                         gave the HPA a P.O. Box as a mailing address, a
                         temporary physical address, and a new phone number.
                         See ECF No. 69-8 at PageID ## 488-89; ECF No. 69-1 at
                         PageID # 474.

                         When the HPA tried to contact Cornel at the phone
                         number she provided, a message stated that the
                         subscriber did not receive incoming calls. ECF No. 61-1
                         at PageID # 417. When the HPA tried to reach Cornel
                         through the P.O. Box that she provided, the mailing was
                         returned as undeliverable. Id. And when the HPA
                         conducted a field visit to the address that she provided,
                         Cornel was no longer living there. Id.

                         According to Cornel’s declaration, she did not evade or
                         attempt to avoid service or contact with the HPA after
                         her March 1, 2011 letter to the HPA. ECF No. 69-1 at
                         PageID # 473. From 2010 to 2018, she filed tax returns,
                         registered a business, renewed her driver’s license, and
                         signed leases for residences in Kaneohe and Waimanalo.
                         Id. Cornel, however, admits that, after the March 1, 2011
                         letter, she did not further attempt to contact the HPA with
                         her location information. Id.; ECF No. 61-1 at PageID
                         # 418. That is, the HPA received no further
                         communication from Cornel regarding where she was
                         living or where she could be found. ECF No. 61-1 at
                         PageID # 418.

                         Cornel declares that she “was led to believe by my parole
                         officer/HPA that it was unnecessary and that I was not
                         required to do so as I was soon to be discharged from
                         parole due to my compliance.” ECF No. 69-1 at PageID
                         # 474. Cornel, however, provides no admissible


                                        6
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 7 of 38                     PageID #: 564




                               evidence (e.g., testimony or documentation from her
                               parole officer) to support her belief.

         May 23, 2011:         The HPA issued a warrant for Cornel’s arrest (the “re-
                               take warrant”) pursuant to HRS § 353-65.3 See ECF No.
                               61-1 at PageID # 418; ECF No. 64 at PageID # 455. The
                               re-take warrant directed a sheriff to arrest Cornel for
                               violating parole by “fail[ing] to keep her Parole Officer
                               informed of her whereabouts when she failed to notify of
                               her change of address . . . .” ECF No. 64 at PageID
                               # 455.

                               Among other things, the re-take warrant stated on its
                               face: “Date of Parole: September 20, 2007” and
                               “Maximum Parole Term: March 15, 2015.” Id.

         Sept. 29, 2011:       “Cornel’s parole was retroactively suspended effective
                               March 8, 2011.” ECF No. 58 at PageID # 356. See also
                               ECF No. 61-1 at PageID # 418 (HPA Administrator
                               Tommy Johnson declaring that “parole was retroactively
                               suspended back to March 8, 2011”); ECF No. 61-2 at
                               PageID # 423 (HPA Chair Edmund Hyun declaring the
                               same); ECF No. 61-14 at PageID # 443 (letter referring
                               to the HPA’s “previous decision of September 29, 2011
                               that suspended your parole effective March 8, 2011”);
                               ECF No. 69-4 at PageID # 481 (“Parole suspended
                               effective 3/8/11.”).

                               Suspension of parole is governed by HRS § 353-66(c),
                               which provides in relevant part:

                                       “[I]f the whereabouts of any paroled prisoner is not
                                       known to the [HPA] because of the neglect or

         3
            HRS § 353-65 provides in pertinent part that “[t]he power to retake and reimprison a
  paroled prisoner is conferred upon the [HPA which] may issue a warrant authorizing all of the
  officers named therein to arrest and return to actual custody any paroled prisoner.”


                                                  7
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 8 of 38       PageID #: 565




                               failure of the prisoner to so inform it, the [HPA]
                               may order the parole suspended pending
                               apprehension. From and after the suspension of
                               the parole of any paroled prisoner and until the
                               paroled prisoner’s return to custody, the paroled
                               prisoner shall be deemed an escapee and a fugitive
                               from justice, and no part of the time during which
                               the paroled prisoner is an escapee and a fugitive
                               from justice shall be part of the paroled prisoner’s
                               term.”

       Feb. 2, 2018:     Almost seven years after it was issued, Kauahi served the
                         re-take warrant on Cornel and arrested her. ECF No. 58
                         at PageID # 356; ECF No. 64 at PageID # 455; ECF No.
                         61-3 at PageID # 427.

                         “As of February 2, 2018, Plaintiff 1) was still under
                         supervision of the HPA; 2) was required to comply with
                         the terms and conditions of her parole including keeping
                         HPA informed of her whereabouts; 3) was in violation of
                         the condition requiring her to notify HPA of her
                         whereabouts; and 4) was still [subject to] pending parole
                         revocation proceedings.” ECF No. 61-2 at PageID # 423.

                         Kauahi declares that: “Based on my training and
                         experience, if HPA recalls a warrant or does not want
                         that warrant to be served, the original warrant [is] taken
                         back and is no longer in the custody of the Sheriffs
                         Division. Conversely, if the Sheriffs Division is in
                         physical custody of an HPA warrant then that warrant is
                         still outstanding and should be served.” ECF No. 61-3 at
                         PageID # 426.

                         He further declares that: “Warrants with Maximum
                         Parole Term dates that have already expired are still
                         considered outstanding and should be served if they are
                         still in the possession of the Sheriffs Division.” Id.
                         “Based on my training and experience and because the

                                        8
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 9 of 38       PageID #: 566




                         Sheriff[s] Division was in actual physical possession of
                         the Re-take Warrant on February 2, 2018, I believed that
                         the Re-take Warrant was still outstanding, valid, and
                         needed to be served.” Id. at PageID # 427.

                         After Kauahi arrested Cornel, he transported her to the
                         sheriff’s station for processing and then to the
                         Community Correctional Center. ECF No. 61-3 at
                         PageID # 427. Kauahi had no further interaction with
                         Cornel after that. Id. Kauahi declares that he “had no
                         input into or knowledge of her parole proceedings” and
                         “had no input into or knowledge of where Plaintiff was
                         incarcerated, how long she was incarcerated, what
                         happened to her while she was incarcerated, when she
                         was released from incarceration, or why she was released
                         from incarceration.” Id. Kauahi further declares that
                         “[p]rior to February 2, 2018[,] I had never met Plaintiff
                         and had no ill-will or malice toward Plaintiff.” Id. at
                         PageID # 428.

                         “After Plaintiff’s arrest on February 2, 2018, the duration
                         of her suspension was added to her Maximum Parole
                         Term date which was then extended to February 9,
                         2022.” ECF No. 61-2 at PageID # 423.

                         Cornel was re-incarcerated from February 2, 2018 until
                         April 19, 2018. ECF No. 58 at PageID # 357.

       Feb. 9, 2018:     Cornel was issued a “Notice of Right to Pre-Revocation
                         Hearing” form that advised her of her right to appear at a
                         preliminary hearing and present evidence relevant to her
                         alleged parole violation for “fail[ing] to notify [the HPA]
                         of her change of address from 1420 Alapai St. #306
                         Honolulu, Hawaii to an unknown address.” ECF No. 61-
                         9 at PageID # 436. The form stated that “[y]ou may
                         waive your right to pre-revocation hearing. If you do so,
                         you will remain confined until the [HPA] hears your
                         case.” Id. at PageID # 437. Cornel waived her right to a

                                        9
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 10 of 38        PageID #: 567




                          pre-revocation hearing and acknowledged that she would
                          be held in confinement pending a full hearing. Id.

                          Cornel was also issued a “Notice of Hearing, Rights for
                          Revocation Hearing and Request for Legal Counsel.”
                          ECF No. 61-10 at PageID # 438. On the form, she
                          requested assistance from the state public defender, and
                          asked to “personally appear at the hearing.” Id. at
                          PageID # 439. A hearing was set for March 15, 2018.
                          ECF No. 61-11 at PageID # 440.

        March 14, 2018:   Cornel’s public defender submitted a motion to dismiss
                          the pending parole revocation proceedings. ECF No. 61-
                          1 at PageID # 419. Given that motion, the parole
                          revocation hearing was continued to April 19, 2018.
                          ECF No. 61-12 at PageID # 441; see also ECF No. 61-1
                          at PageID # 419.

        April 19, 2018:   The HPA held a parole revocation hearing, and heard
                          Cornel’s motion to dismiss. ECF No. 61-2 at PageID
                          # 423; ECF No. 61-15 at PageID # 446. Cornel was
                          present at the hearing with her attorney. ECF No. 61-2 at
                          PageID # 423.

                          At the hearing, the HPA decided not to revoke Cornel’s
                          parole—that is, it did not revoke her parole for her prior
                          failure to keep the HPA informed of her whereabouts.
                          The HPA, however, “needed to review its prior
                          [September 29, 2011] decision to suspend her parole.”
                          Id. Cornel was released from custody, and was returned
                          to parole. Id.

        June 28, 2018:    “[T]he HPA finished its review and retroactively
                          rescinded its prior [September 29, 2011] decision to
                          suspend [Cornel’s] parole. This decision had the effect
                          of restoring [Cornel’s] Maximum Parole Term date to
                          March 15, 2015.” Id. at PageID ## 423-24.


                                         10
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 11 of 38       PageID #: 568




                         In a letter to Plaintiff, HPA Chair Hyun confirmed that
                         “[b]ased on the board’s findings during the [April 19,
                         2018] hearing, the alleged parole violation was dismissed
                         and you were continued on parole.” ECF No. 61-14 at
                         PageID # 443. The letter then explained:

                               However, at that time, the board needed to further
                               review its previous decision of September 29, 2011
                               that suspended your parole effective March 8,
                               2011. Upon completion of its review, the board
                               has decided to rescind the previous decision to
                               suspend your parole . . .

                               As a result of the board’s decision, the expiration
                               of your maximum term . . . has been restored to
                               March 15, 2015, and you are immediately
                               discharged from further parole supervision.
                               Attached, please find your Order of Discharge
                               from Parole.

                         Id. As the letter indicated, an Order of Discharge was
                         issued to Cornel and attached to the letter. The Order of
                         Discharge certified that Cornel has served her sentence.
                         Id. at PageID # 444. Although issued on June 28, 2018,
                         it was dated “this 15th day of March 2015.” Id.

                         HPA Chair Hyun attests that “[e]ven though the decision
                         to discharge Plaintiff from Parole was not made until
                         June 28, 2018, HPA decided to prepare the Order of
                         Discharge [from parole] using the effective date of her
                         parole discharge, March 15, 2015.” ECF No. 61-2 at
                         PageID # 424.

                         Cornel has produced no evidence that contradicts Hyun’s
                         statement or the controlling documents. That is, there is
                         no evidence that Cornel was actually discharged from
                         parole on March 15, 2015 (as opposed to being
                         discharged effective March 15, 2015).

                                        11
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 12 of 38            PageID #: 569




        June 29, 2018:       Hyun issued a written ruling addressed to Cornel titled
                             “Hearing on Motion to Dismiss Parole Violation
                             Proceedings,” stating that “[f]ollowing a hearing on April
                             19, 2018, Motion to Dismiss Parole Violation
                             Proceedings is granted.” ECF No. 61-15 at PageID
                             # 446. It confirmed that “[y]our maximum sentence . . .
                             was extended by [the] period of your suspension.
                             However, upon review of your case on June 28, 2018, the
                             [HPA] decided to rescind [its] previous decision
                             suspending your parole and you are to be immediately
                             discharged from parole.” Id.

  B.    Procedural Background

        1.     The SAC

               Plaintiff filed this suit on October 25, 2018 in the First Circuit Court

  of the State of Hawaii. ECF No. 1 at PageID #2. Defendants removed the action

  to federal court on May 7, 2019, after a First Amended Complaint, ECF No. 1-1,

  added federal claims under 42 U.S.C. § 1983. ECF No. 1 at PageID #2. Plaintiff

  filed the SAC on August 28, 2019 to properly name Kauahi as a Defendant as the

  sheriff who served the warrant. See ECF Nos. 13, 17.

               The SAC alleged five counts: (1) false arrest/false imprisonment;

  (2) intentional infliction of emotional distress (“IIED”); (3) negligent infliction of

  emotional distress (“NIED”); (4) gross negligence; and (5) “Unlawful seizure and

  Detention.” ECF No. 17 at PageID # 162-70. Count Five included both a state law

  claim for false arrest, and federal claims under 42 U.S.C. § 1983 for unlawful

                                            12
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 13 of 38            PageID #: 570




  seizure and denial of due process in violation of the Fourth and Fourteenth

  Amendments of the U.S. Constitution. See id. at PageID # 169-170. The SAC

  alleged Counts One, Two, and Three against the HPA (but not against Kauahi or

  the State), and Counts Four and Five against all Defendants. Id. at PageID ## 162-

  70.

               Among other assertions, the SAC alleged that “[a]t the time HPA

  requested and obtained the Arrest Warrant[,] HPA had no authority to execute the

  Arrest Warrant as Ms. Cornel had already been discharged by the HPA.” ECF No.

  17 at PageID # 159. According to the SAC, on February 2, 2018, Kauahi “served a

  stale and/or invalid warrant, nearly seven years old, [and] as such . . . lacked

  probable cause and/or made an unlawful arrest based on an invalid warrant on its

  face.” Id.

        2.     The June 17, 2020 Order

               Addressing Kauahi’s Motion to Dismiss, the June 17, 2020 Order

  dismissed the state law false arrest and gross negligence claims against Kauahi

  because he has a qualified privilege under Hawaii law. See Cornel, 2020 WL

  3271934, at *4. A nonjudicial governmental official, however, waives the

  qualified privilege if the official was “motivated by malice and not by an otherwise

  proper purpose[.]” Id. (quoting Medeiros v. Kondo, 55 Haw. 499, 504, 522 P.2d


                                            13
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 14 of 38          PageID #: 571




  1269, 1272 (1974)). Because the SAC failed to allege any facts regarding malice,

  the court dismissed the state law claims against Kauahi, but did so without

  prejudice—the court granted Cornel leave to amend to attempt to allege facts

  indicating that Kauahi had waived the qualified privilege. See id. at *5 (“The court

  will allow Plaintiff to file a third amended complaint to allege—if she has a

  legitimate basis to do so—specific facts that plausibly indicate that Kauahi was

  ‘motivated by malice and not by an otherwise proper purpose.’”) (quoting

  Medeiros, 55 Haw. at 504, 522 P.2d at 1272)).

               Further, the court denied Kauahi’s Motion to Dismiss the § 1983

  claims because some of the SAC’s allegations, assumed as true, were sufficient to

  state a claim under Federal Rule of Civil Procedure 12(b)(6). Id. at **5-8. Under

  a plausible reading of the SAC, Kauahi’s parole had actually been discharged on

  March 15, 2015, meaning she was not on parole when Kauahi arrested her on

  February 2, 2018. Id. at **6-7. “This uncertainty about whether Cornel had been

  discharged from parole before her arrest preclude[d] the court from dismissing

  federal claims against Kauahi at [the motion-to-dismiss] stage.” Id. at *7.

        3.     The Third Amended Complaint (“TAC”) and the Motion for
               Summary Judgment

               Cornel filed the TAC on July 8, 2020. ECF No. 58. The TAC added

  additional facts regarding the nature of the May 23, 2011 arrest warrant, alleging

                                           14
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 15 of 38                       PageID #: 572




  that Cornel’s parole had not yet been suspended or revoked on May 23, 2011 when

  the arrest warrant was issued. ECF No. 58 at PageID # 356. 4 The TAC, however,

  added very few, if any, new factual allegations directed at whether Kauahi acted

  with malice for purposes of waiving a qualified privilege. The TAC also changed

  which Defendants are sued for each of the Counts.5 Specifically, the TAC alleges

  the following Counts:

         •       Count One (“False Arrest and False Imprisonment”) against all
                 Defendants.

                 Count One alleges (1) state law claims for false arrest, false
                 imprisonment, and violating the Hawaii Constitution, and (2) a claim,
                 for violation of the Fourth Amendment against the HPA, the State of
                 Hawaii, and Kauahi, which the court construes as being made under
                 42 U.S.C. § 1983. ECF No. 58 at PageID # 359-60.

         •       Count Two (“Intentional Infliction of Emotional Distress”) against the
                 HPA.

                 Count Two alleges that the HPA intentionally imprisoned Cornel
                 “even though it had previously released Ms. Cornel from all charges
                 and had no authority to imprison her.” Id. at PageID # 360-61.

         4
          Like the SAC, the TAC also still alleges that Cornel’s parole was retroactively
  suspended effective March 8, 2011. ECF No. 58 at PageID # 356.
         5
           The TAC names the HPA as a Defendant as “a division of the State of Hawaii
  Department of Public Safety.” ECF No. 58 at PageID # 354. The TAC names the State of
  Hawaii as having the HPA “under its jurisdiction and control,” id., and as Kauahi’s employer,
  such that the State allegedly “is liable for the acts and omissions of Dexter Kauahi under the
  doctrine of respondeat superior.” Id. And, although not clearly stated, Kauahi is apparently
  sued in both his individual and official capacities. The court refers to the State of Hawaii, the
  HPA, and Kauahi in his official capacity as the “State Defendants.”


                                                   15
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 16 of 38           PageID #: 573




        •      Count Three (“Negligent Infliction of Emotional Distress”) against the
               HPA.

               Count Three alleges that the HPA “acted negligently when it
               imprisoned Ms. Cornel without authority and without notice to Ms.
               Cornel as to the length of her imprisonment, and without reasonable
               notice and opportunity for a hearing to challenge the circumstances of
               her incarceration and delay in her arrest.” Id. at PageID # 362-63.

        •      Count Four (“Gross Negligence”) against all Defendants.

               Count Four alleges that the Defendants “acted indifferently towards
               and [have] breached their . . . duties to Plaintiff by imprisoning Ms.
               Cornel without authority and without notice as to the length of the
               imprisonment.” Id. at PageID # 365.

        •      Count Five (“Unlawful Seizure and Detention”) against all
               Defendants.

               Count Five alleges that “the Plaintiff was illegally arrested and held in
               custody . . . continuously from February 2, 2018 through April 19,
               2018.” Id. at PageID # 366. It alleges there was an “unreasonable
               delay in executing an arrest warrant for a technical infraction” and a
               failure “to provide the Plaintiff with reasonably prompt notice and
               right to a hearing concerning her February 2, 2018 arrest and
               incarceration, so that she could challenge and present objections to the
               circumstances.” Id. at PageID # 366-67. And it alleges a violation of
               the “fourth, fifth and fourteenth amendments to the Constitution of the
               United States and 42 U.S.C. §1983.” Id. at PageID # 368.

               The TAC seeks compensatory and punitive damages, a declaration

  that Defendants’ acts were illegal and unconstitutional, and an injunction

  prohibiting Defendants from “engaging in the practice of arresting individuals on

  stale and/or outdated arrest warrants.” Id. at PageID # 368-69.

                                           16
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 17 of 38           PageID #: 574




               Defendants filed their Motion for Summary Judgment on August 19,

  2020. ECF No. 60. Plaintiff filed her Opposition on October 12, 2020, ECF No.

  70, and Defendants filed a Reply on October 19, 2020, ECF No. 71. The court

  decides the matter without a hearing under Local Rule 7.1(c).

                           III. STANDARD OF REVIEW

               Summary judgment is proper where there is no genuine issue of

  material fact and the moving party is entitled to judgment as a matter of law.

  Federal Rule of Civil Procedure 56(a). Rule 56(a) mandates summary judgment

  “against a party who fails to make a showing sufficient to establish the existence of

  an element essential to that party’s case, and on which that party will bear the

  burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see

  also Broussard v. Univ. of Cal. at Berkeley, 192 F.3d 1252, 1258 (9th Cir. 1999).

               “A party seeking summary judgment bears the initial burden of

  informing the court of the basis for its motion and of identifying those portions of

  the pleadings and discovery responses that demonstrate the absence of a genuine

  issue of material fact.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th

  Cir. 2007) (citing Celotex, 477 U.S. at 323). “When the moving party has carried

  its burden under Rule 56[(a)], its opponent must do more than simply show that

  there is some metaphysical doubt as to the material facts [and] come forward with


                                           17
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 18 of 38           PageID #: 575




  specific facts showing that there is a genuine issue for trial.” Matsushita Elec.

  Indus. Co. v. Zenith Radio, 475 U.S. 574, 586-87 (1986) (internal quotation marks

  and citation omitted); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-

  48 (1986) (stating that a party cannot “rest upon the mere allegations or denials of

  his pleading” in opposing summary judgment).

               “An issue is ‘genuine’ only if there is a sufficient evidentiary basis on

  which a reasonable fact finder could find for the nonmoving party, and a dispute is

  ‘material’ only if it could affect the outcome of the suit under the governing law.”

  In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing Anderson, 477 U.S. at

  248). When considering the evidence on a motion for summary judgment, the

  court must draw all reasonable inferences on behalf of the nonmoving party.

  Matsushita Elec. Indus. Co., 475 U.S. at 587; see also Posey v. Lake Pend Oreille

  Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008) (stating that “the evidence

  of [the nonmovant] is to be believed, and all justifiable inferences are to be drawn

  in his favor”) (citations omitted).

                                   IV. DISCUSSION

               This Order picks up where the June 17, 2020 Order left off—the court

  first addresses the state law claims that the prior Order dismissed against Kauahi

  without prejudice, and as were re-alleged in the TAC. The court then considers the


                                            18
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 19 of 38            PageID #: 576




  federal § 1983 claims that were partly analyzed in that Order, with the addition of

  an evidentiary record. Finally, the court addresses the remaining state law claims

  against the HPA and the State of Hawaii.

  A.    The TAC’s State Law Claims Against Kauahi Fail; Kauahi is Protected
        by a Qualified Privilege

               “Under Hawaii law, it is well established that a nonjudicial

  government official performing a public duty enjoys the protection of a qualified

  privilege.” Kealoha v. Hawaii, 2006 WL 2052331, at *5 (D. Haw. July 20, 2006)

  (citing Towse v. Hawaii, 64 Haw. 624, 631, 647 P.2d 696, 702 (1982), and

  Medeiros, 55 Haw. at 500, 522 P.2d at 1272). A state official loses the qualified

  privilege if the “official in exercising his authority is motivated by malice and not

  by an otherwise proper purpose.” Medeiros, 55 Haw. at 504, 522 P.2d at 1272.

  Thus, “[f]or a tort action to lie against a nonjudicial government official, the

  injured party must allege and demonstrate by clear and convincing proof that the

  official was motivated by malice and not by an otherwise proper purpose.”

  Edenfield v. Estate of Willets, 2006 WL 1041724, at *12 (D. Haw. Apr. 14, 2006)

  (citations omitted). And whether an official is motivated by malice is assessed

  subjectively. Id. at *13.

               Here—even without assessing whether the TAC cured the pleading

  deficiencies that the June 17, 2020 Order identified—the record contains no

                                            19
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 20 of 38           PageID #: 577




  evidence, much less “clear and convincing” evidence, that Kauahi “was motivated

  by malice and not by an otherwise proper purpose.” Id. at *12. Kauahi attests that

  “[w]arrants with Maximum Parole Term dates that have already expired are still

  considered outstanding and should be served if they are still in the possession of

  the Sheriffs Division.” ECF No. 61-3 at PageID # 426. He attests that he

  “believed that the Retake Warrant was still outstanding, valid, and needed to be

  served.” Id. at PageID # 427. And he attests that prior to arresting Cornel he “had

  never met Plaintiff and had no ill-will or malice toward Plaintiff.” Id. at PageID

  # 428. He has thus met his initial burden under Rule 56(c)(1) to demonstrate an

  absence of a material fact as to malice. See, e.g., Celotex, 477 U.S. at 323-24.

               In response, Cornel offers only her declaration and a few documents

  tending to indicate that she was not in hiding after 2011 until her arrest, and

  explaining why she failed to inform the HPA of her whereabouts. See generally

  ECF No 69-1. But she has pointed to no evidence contradicting Kauahi’s

  statements that he did not know her, he believed the warrant was valid, and had no

  ill-will or malice towards her when serving it. She offers no direct evidence of

  malice, nor does she offer any indirect evidence, such as a pattern of misconduct

  that might give rise to an inference of malice. Cornel thus fails to meet her

  corresponding burden at summary judgment to come forward with specific


                                            20
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 21 of 38                      PageID #: 578




  evidence establishing a genuine dispute of material fact. See, e.g., Matsushita

  Elec. Indus. Co., 475 U.S. at 586-87 (1986); Anderson, 477 U.S. at 247-48. It is

  undisputed that Kauahi retains his qualified privilege under Hawaii law.

                 Accordingly, the court GRANTS summary judgment in favor of

  Kauahi as to the state law claims in Counts One, Four and Five for false

  arrest/false imprisonment and gross negligence.6

  B.     Federal Claims

         1.      The State Defendants Are Not “Persons” Under § 1983

                 Section 1983 provides a cause of action against “[e]very person who,

  under color of [law]” causes “a deprivation of any rights, privileges, or immunities

  secured by the Constitution and [federal] laws” (emphasis added). But it is well

  established that “neither a State nor its officials acting in their official capacities

  are ‘persons’ under § 1983.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

         6
           Count One also mentions the Hawaii Constitution, ECF No. 58 at PageID # 360,
  although Cornel does not argue that it provides a remedy. Defendants assert that there is no
  private cause of action for a violation of rights guaranteed under the Hawaii Constitution. ECF
  No. 60-1 at PageID # 387. The court, however, need not decide this open question. Compare
  Kaahu v. Randall, 2018 WL 472996, at *7 (D. Haw. Jan. 18, 2018) (“Courts in Hawaii have
  declined to recognize a direct private cause of action for damages resulting from the violation of
  rights guaranteed under the provisions of the Hawaii Constitution.”) (citing cases) with Pitts v.
  Tuitama, 2017 WL 3880653, at *8 n.12 (D. Haw. Sept. 5, 2017) (“It is unclear whether Hawaii
  recognizes a private cause of action for damages for violation of rights guaranteed under the
  Hawaii State Constitution.”) (citing cases). Even if Hawaii law would permit a claim, Kauahi
  would retain a qualified privilege. Furthermore, as analyzed to follow, there was no illegal
  seizure under the Fourth Amendment or false arrest under Hawaii law, and a corresponding
  claim under the Hawaii Constitution would likewise fail.


                                                  21
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 22 of 38                   PageID #: 579




  (1989). This principle also applies to state agencies. See, e.g., Wolfe v.

  Strankman, 392 F.3d 358, 364 (9th Cir. 2004) (“[S]tate agencies are also protected

  from suit under § 1983.”). Indeed, this court has applied these principles to

  dismiss § 1983 claims against the HPA and its officials for alleged constitutional

  violations in implementing parole decisions. See Ramsey v. Haw. Paroling

  Authority, 2012 WL 518486, at *2-3 (D. Haw. Feb. 14, 2012), aff’d, 561 F. App’x

  636 (9th Cir. Mar. 12, 2014) (mem.). Neither the State of Hawaii, the HPA, nor

  Kauahi in his official capacity are amenable to suit for damages under § 1983.7

                A state official sued in an official capacity, however, can be a

  “person” under § 1983 for purposes of prospective injunctive relief. See Will, 491

  U.S. at 71 n.10 (“Of course a state official in his or her official capacity, when sued

  for injunctive relief, would be a person under § 1983 because ‘official-capacity

  actions for prospective relief are not treated as actions against the State.’”) (quoting

  Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985)). But Cornel does not

  specifically seek injunctive relief against Kauahi. And to the extent the TAC seeks

  prospectively to enjoin “said defendants from engaging in the practice of arresting

         7
            The State Defendants did not attempt to invoke Eleventh Amendment immunity—an
  analysis distinct from whether they can be “persons” under § 1983. This may be because they
  waived Eleventh Amendment immunity by removing the suit from state court. See Walden v.
  Nevada, 945 F.3d 1088, 1094 (9th Cir. 2019) (“[A] State defendant that removes a case to
  federal court waives its [Eleventh Amendment] immunity from suit on all federal claims in the
  case[.]”), petition for cert. docketed (U.S. July 31, 2020) (No. 19-1315).


                                                22
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 23 of 38            PageID #: 580




  individuals on stale and/or outdated arrest warrants,” ECF No. 58 at PageID # 368-

  69, the TAC does not name a state official from the HPA for purposes of such

  prospective injunctive relief. See, e.g., Morelli v. Hyman, 2020 WL 252986, at *7

  (D. Haw. Jan 16, 2020) (dismissing claim for injunctive relief because “the

  [complaint] does not name [the] individual state official as a defendant—let alone

  any non-judicial individual state official who is allegedly violating Plaintiff’s due

  process rights”).

               In any event, “[i]n order to have standing to obtain prospective

  injunctive relief, a plaintiff must show some substantial likelihood that the past

  challenged official conduct will recur in the future.” Rapp v. Disciplinary Bd. of

  Haw. Sup. Ct., 916 F. Supp. 1525, 1531 (D. Haw. 1996) (citations omitted). To do

  so, a plaintiff “must demonstrate that a ‘credible threat’ exists that they will again

  be subject to the specific injury for which they seek injunctive or declaratory

  relief.” Sample v. Johnson, 771 F.2d 1335, 1340 (9th Cir. 1985) (citation omitted).

  “A ‘reasonable showing’ of a ‘sufficient likelihood’ that plaintiff will be injured

  again is necessary.” Id. (quoting City of L.A. v. Lyons, 461 U.S. 95, 108 (1983)).

  Cornel cannot meet that standard. She has completed her sentence and her parole

  was discharged—to be arrested again on a re-take warrant would require her to be

  convicted and incarcerated for a new crime, and then be accused of violating a


                                            23
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 24 of 38                       PageID #: 581




  parole condition. This remote and speculative possibility is insufficient to allow a

  claim for prospective injunctive relief. See LaDuke v. Nelson, 762 F.2d 1318,

  1324 (9th Cir. 1985) (reasoning that the Lyons requirement of a “threat of repeated

  injury” was “beyond reasonable belief given the remote possibility that Lyons

  would once again violate the law and incite an unjustifiable response by the Los

  Angeles police.”) (citing Lyons, 461 U.S. at 107 n.8). 8

                   Accordingly, the court GRANTS summary judgment as to claims

  brought under § 1983 against the State Defendants in Counts One and Five.

         2.      Personal Capacity § 1983 Claims Against Kauahi Also Fail

                 Although Kauahi cannot be liable in his official capacity under

  § 1983, he may be sued for damages under § 1983 in his personal capacity. See,

  e.g., Hafer v. Melo, 502 U.S. 21, 25 (1991); Suever v. Connell, 579 F.3d 1047,

  1060 (9th Cir. 2009) (“[A] plaintiff may pursue a 42 U.S.C. § 1983 claim against a

  state official seeking to impose personal liability on that official . . . . To succeed


         8
            What’s more, a claim for injunctive relief against a state official would fail because, as
  analyzed to follow, Cornel’s constitutional claims have no merit. That is, there is no evidence
  that the HPA has a “practice of arresting individuals on stale and/or outdated arrest warrants,” as
  alleged. ECF No. 58 at PageID ## 368-69. And the doctrine of Ex Parte Young, which permits
  suits against state officials for prospective injunctive relief, is “focused on cases in which a
  violation of federal law by a state official is ongoing as opposed to cases in which federal law
  has been violated at one time or over a period of time in the past[.]” Papasan v. Allain, 478 U.S.
  265, 277-78 (1986).



                                                   24
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 25 of 38                     PageID #: 582




  on the merits of such a claim, a plaintiff must show only that ‘the official, acting

  under color of state law, caused the deprivation of a federal right.’”) (quoting

  Hafer, 502 U.S. at 25). The TAC alleges claims for false arrest (an illegal seizure)

  under the Fourth Amendment, and for due process violations under the Fourteenth

  Amendment. The court analyzes each in turn.9

                 a.     Fourth Amendment illegal seizure

                 As relevant here, the Fourth Amendment protects a right against

  “unreasonable searches and seizures,” which “shall not be violated, and no

  Warrants shall issue, but upon probable cause . . . .” U.S. Const. amend IV. “A

  claim for unlawful arrest is cognizable under § 1983 as a violation of the Fourth

  Amendment, provided the arrest was without probable cause or other justification.”

  Lacey v. Maricopa Cnty., 693 F.3d 896, 918 (9th Cir. 2012) (quoting Dubner v.

  City & Cnty. of S.F., 266 F.3d 959, 964 (9th Cir. 2001)). And although parole-




         9
           Count Five briefly mentions Defendants being responsible for “cruel and unusual
  punishment.” ECF No. 58 at PageID # 366. The parties, however, have not argued any Eighth
  Amendment standards and it is unclear whether Cornel intended to assert such a claim. In any
  event, assuming the Eighth Amendment could apply to a parolee, such a claim would fail
  because Cornel had produced no evidence of an Eighth Amendment violation. See, e.g., Whitley
  v. Albers, 475 U.S. 312, 319 (1986) (reiterating the settled rule that “‘the unnecessary and
  wanton infliction of pain’ . . . constitutes cruel and unusual punishment forbidden by the Eighth
  Amendment”) (quoting Ingraham v. Wright, 430 U.S. 651, 670 (1977)).



                                                 25
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 26 of 38                      PageID #: 583




  violation arrests are different than other arrests,10 “it is clear that parole searches

  and seizures must ‘pass muster under the Fourth Amendment test of

  reasonableness.’” Sherman v. U.S. Parole Comm’n, 502 F.3d 869, 883 (9th Cir.

  2007) (quoting Latta, 521 F.2d at 248-49). “Under the general Fourth Amendment

  approach, [courts] assess reasonableness by examining the totality of the

  circumstances and balancing the intrusion on the individual’s privacy against the

  promotion of legitimate governmental interests.” Id.

                 Applying that test, Cornel was not falsely arrested. Her arrest was

  reasonable under the Fourth Amendment. This conclusion is clear—crystal

  clear—because her parole had not been discharged before she was arrested on

  February 2, 2018. It is undisputed that the HPA had suspended her parole on

  September 29, 2011. Under Hawaii law, the HPA has the power to “order the

  parole suspended pending apprehension.” HRS § 353-66(c). And “[f]rom and

  after the suspension of the parole of any paroled prisoner and until the paroled

  prisoner’s return to custody, the paroled prisoner shall be deemed an escapee and a

  fugitive from justice, and no part of the time during which the paroled prisoner is




         10
            “[P]arole is subject to revocation for reasons that would not permit the arrest and
  incarceration of other persons.” Latta v. Fitzharris, 521 F.2d 246, 249 (9th Cir. 1975) (en banc).


                                                  26
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 27 of 38            PageID #: 584




  an escapee and a fugitive from justice shall be part of the paroled prisoner’s term.”

  Id.

               Cornel’s arrest was reasonable even though the re-take warrant was

  served almost three years after the 2015 parole expiration date printed on the

  warrant. That is, although the warrant says that Cornel’s parole ended in 2015, her

  2018 arrest was valid because in actuality—and despite what was printed on the

  warrant—her parole term was suspended and thus did not end on March 15, 2015.

  When Cornel was arrested on February 2, 2018, she was still under supervision of

  the HPA and was still in violation of parole conditions. ECF No. 61-2 at PageID

  # 423. She had not finished serving her 10-year sentence. After her arrest, “the

  duration of her suspension was added to her Maximum Parole Term date[,] which

  was then extended to February 9, 2022.” Id.

               Cornel argues that, given the March 15, 2015 date on the face of the

  warrant, Kauahi lacked probable cause to arrest her in 2018. But under Ninth

  Circuit law, “probable cause is not required to arrest a parolee for a violation of

  parole.” Sherman, 502 F.3d at 884 (quoting United States v. Butcher, 926 F.2d

  811, 814 (9th Cir. 1991)). Rather, “if a parole officer reasonably believes a

  parolee is in violation of [her] parole, the officer may arrest the parolee.” United

  States v. Rabb, 752 F.2d 1320, 1324 (9th Cir. 1984) (emphasis added). This lower


                                            27
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 28 of 38                           PageID #: 585




  standard applies because “[r]evocation of parole is not part of a criminal

  prosecution and thus the full panoply of rights due a defendant in such a

  proceeding does not apply to parole revocations.” Sherman, 502 F.3d at 883

  (quoting Morrissey v. Brewer, 408 U.S. 471, 480 (1972)). “A parolee, while free

  of the prison walls, still remains under legal custody.” Rabb, 752 F.2d at 1324.

  And so, “a parolee arrest [is] more like a mere transfer of the subject from

  constructive custody into actual or physical custody, rather than like an arrest of a

  private individual who is the suspect of a crime.” Id. (internal quotation marks and

  citation omitted). 11



         11
              As United States v. Polito, 583 F.2d 48 (2d Cir. 1978), reiterated,

                   A warrant issued for the retaking of a person under [parole] laws proceeds
                   upon an entirely different premise and serves a different purpose than in
                   the case of a warrant for the arrest of a person charged with the
                   commission of a crime. A released prisoner is not a free man. Prior to the
                   expiration of his maximum term he is a ward of the Parole Board, subject
                   to its control and care. . . . Consequently, it cannot be said that the retaking
                   of a prisoner who is already within the legal custody of the authorities
                   constitutes an arrest within the meaning of the constitutional provisions.

  Id. at 55 (quoting Story v. Rives, 97 F.2d 182, 188 (D.C. Cir. 1938)). Polito explains further:

                    [A] warrant issued by the Parole Board for the arrest of a paroled prisoner
                   is not to be judged by the same standards as a warrant for the arrest of one
                   merely charged with crime . . . . The prisoner’s guilt of crime has already
                   been adjudged, sentence of imprisonment has been imposed upon him, and
                   the purpose of the warrant is merely to restore him to custody and to
                   advise him of the purpose of his reincarceration.

                                                                                          (continued . . .)

                                                     28
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 29 of 38                       PageID #: 586




                  In short, Cornel’s arrest on February 2, 2018 was not illegal.

  Kauahi’s uncontested affidavit, ECF No. 61-3, describes circumstances—the

  warrant was in custody of the Sheriff’s Department Division, signifying that the

  warrant was still outstanding and needed to be served—that gave Kauahi a

  reasonable belief that Cornel was in violation of parole. See Rabb, 752 F.2d at

  1324. Thus, Kauahi did not violate Cornel’s Fourth Amendment rights when he

  arrested her.

                  b.     Fourteenth Amendment procedural due process violation

                  The court, of course, recognizes that the seven-year gap between

  issuance of the re-take warrant in 2011 and its service in 2018 was not ideal.

  Although the arrest itself was not illegal under the Fourth Amendment, such a

  delay in service can implicate the due process clause of the Fourteen Amendment,

  even for a parolee. “[T]he conditional freedom of a parolee . . . is a liberty interest

  protected by the Due Process Clause of the Fourteenth Amendment which may not




  (. . . continued)
  Id. (quoting United States ex rel. Nicholson v. Dillard, 102 F.2d 94, 96 (4th Cir. 1939) (internal
  quotation marks omitted)).



                                                  29
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 30 of 38                            PageID #: 587




  be terminated absent appropriate due process safeguards.” Moody v. Daggett, 429

  U.S. 78, 85 (1976).12

                      “[D]ue process requires reasonable diligence in the issuance and

  execution of a warrant for arrest for an alleged parole violation.” McCowan v.

  Nelson, 436 F.2d 758, 760 (9th Cir. 1970) (collecting cases). “[A] warrant for

  arrest based on a probation or parole violation should be executed within a

  reasonable time after issuance.” United States v. Hill, 719 F.2d 1402, 1405 (9th

  Cir. 1983). And “[a] court must examine all the circumstances of the case to

  determine whether the warrant was executed within a reasonable time.” Id. 13


             12
            The court addresses a procedural due process claim under the Fourteenth Amendment.
  To the extent the TAC alleges a substantive due process claim, it fails because such a claim must
  be analyzed under the Fourth Amendment. See Cnty. of Sacramento v. Lewis, 523 U.S. 833, 843
  (1998) (“If a constitutional claim is covered by a specific constitutional provision . . . the claim
  must be analyzed under the standard appropriate to that specific provision, not under the rubric
  of substantive due process.”) (quoting United States v. Lanier, 520 U.S. 259, 272 n.7 (1997));
  Tarabochia v. Adkins, 766 F.3d 1115, 1129 (9th Cir. 2014) (“Because the actionable incident . . .
  constitutes a ‘seizure’ of ‘persons’ under the Fourth Amendment, it is properly analyzed
  exclusively under this constitutional provision and not under the broader concept of substantive
  due process.”) (citations and internal quotation marks omitted).
             13
                  The HPA issued the re-take warrant under authority of HRS § 353-65, which provides
  in part:

             The power to retake and reimprison a paroled prisoner is conferred upon the
             [HPA’s] administrative secretary or the administrative secretary’s designee, who
             may issue a warrant authorizing all of the officers named therein to arrest and
             return to actual custody any paroled prisoner. The superintendent of Hawaii state
             prison, the chief of police of each county and all police officers of the State or of
             any county and all prison officers shall execute any such order in like manner as
             ordinary criminal process.
                                                                                           (continued . . .)

                                                       30
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 31 of 38                      PageID #: 588




                  Nevertheless, a “delay between a defendant’s violation of [parole] and

  the execution of the violation warrant does not, in and of itself, violate a

  defendant’s due process rights.” United States v. Sanchez, 225 F.3d 172, 175 (2d

  Cir. 2000). This is because “execution of the warrant and custody under that

  warrant [is] the operative event triggering any loss of liberty attendant upon parole

  revocation.” Moody, 429 U.S. at 87 (emphasis added). “[T]he loss of liberty as a

  parole violator does not occur until the parolee is taken into custody under the

  warrant.” Id. Rather, “the defendant’s due process concerns about delay come

  into play only when the delay has prejudiced the defendant’s ability to contest the

  validity of the revocation.” Sanchez, 225 F.3d at 177 (quoting United States v.

  Throneburg, 87 F.3d 851, 853 (6th Cir. 1996)). “[A] delay in executing a

  violator’s warrant may frustrate a [parolee’s] due process rights if the delay

  undermines [her] ability to contest the issue of the violation or to proffer mitigating

  evidence.” United States v. Tippens, 39 F.3d 88, 90 (5th Cir. 1994).


  (. . . continued)

  Id. (emphasis added). In this regard, State of Hawaii v. Owens, 116 Haw. 172, 172 P.3d 484
  (2007), held that Rule 9(c)(3)(i) of the Hawaii Rules of Penal Procedure requires service of arrest
  warrants “in both pre-conviction and post-conviction contexts without unnecessary delay.” Id. at
  173, 172 P.3d at 485. The requirement in HRS § 353-65 that re-take warrants be executed “in
  like manner as ordinary criminal process” suggests that Owens—and its holding that a post-
  conviction warrant be executed “without unnecessary delay”—should apply equally to a re-take
  warrant. Nevertheless, the court need not decide this matter of state law because the court
  applies a similar test under federal law.


                                                  31
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 32 of 38            PageID #: 589




               Here, however, Kauahi could not have violated Cornel’s procedural

  due process rights because the HPA granted Cornel’s motion to dismiss the parole

  revocation proceedings (and ultimately reinstated her parole discharge date back to

  March 15, 2015). See ECF No. 61-2 at PageID # 423-24. Any prejudice Cornel

  might have suffered from the seven-year delay in service—for example, the

  inability to contest the parole violation through loss of witnesses or supporting

  evidence—became moot because the HPA dismissed the revocation charge and

  returned her to parole on April 19, 2018.

               Further, due process protections were in place after she was

  arrested—Cornel had the right to a pre-revocation preliminary hearing to challenge

  whether there was “probable cause or reasonable grounds to believe that [she] had

  committed acts which would constitute a violation of parole conditions,” ECF No.

  61-9 at PageID # 436, that is, her failure to keep the HPA informed of her

  whereabouts. But the undisputed evidence is that, on February 9, 2018, she waived

  her right to a pre-revocation hearing. Id. at PageID # 437. In doing so, she

  acknowledged that “I will be held in confinement pending a full hearing before the

  [HPA].” Id. Cornel also invoked a right to counsel, and later appeared at the

  revocation hearing with counsel. Id. These procedures fulfilled her right to due




                                              32
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 33 of 38                       PageID #: 590




  process.14 See, e.g., Morrissey, 408 U.S. at 485-89 (discussing minimum due

  process requirements for arrest and revocation of parole). There was no due

  process violation for any loss of liberty between February 2, 2018 and April 19,

  2018. 15

                 Accordingly, because there was no constitutional violation, Kauahi is

  entitled to summary judgment in his favor as to the § 1983 claims in Count Five.16

         3.      The Remaining State Law Claims Against the HPA and State of
                 Hawaii Also Fail

                 The only remaining claims are state law claims against the HPA and

  State of Hawaii for false arrest, intentional and negligent infliction of emotional

  distress, and gross negligence. 17 Ordinarily, because the court has now dismissed


         14
           The full panoply of rights is set forth in Hawaii Administrative Rules §§ 23-700-41 to
  700-44 regarding “Revocation of Parole.”
         15
            Moreover, it is undisputed that after Kauahi arrested Cornel and transferred custody to
  prison authorities, he had no further involvement with her. He had “no input into or knowledge
  of her parole proceedings.” ECF No. 61-3 at PageID # 427. Thus, he could not have caused any
  due process violation that might have occurred after February 2, 2018. See Taylor v. List, 880
  F.2d 1040, 1045 (9th Cir. 1989) (“Liability under section 1983 arises only upon a showing of
  personal participation by the defendant.”).
         16
            And because there was no constitutional violation, Kauahi would also be entitled to
  qualified immunity as to the federal claims. See, e.g., Pearson v. Callahan, 553 U.S. 223, 232,
  236 (2009) (reiterating that a defendant is entitled to qualified immunity if there was no
  constitutional violation or if the relevant law was not clearly established, and clarifying that a
  court has discretion to decide either prong of the test first).
         17
           The court considers claims against the HPA to be claims against the State of Hawaii
  because the HPA is a state agency. Cf. Trotter v. Hawaii, 2018 WL 912255, at *5 (D. Haw. Feb.
                                                                                   (continued . . .)

                                                  33
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 34 of 38                  PageID #: 591




  all federal claims, the court would decline to exercise supplemental jurisdiction

  over the state law claims under 28 U.S.C. § 1367(c)(3) (“The district courts may

  decline to exercise supplemental jurisdiction . . . if . . . the district court has

  dismissed all claims over which it has original jurisdiction[.]”). See Acri v. Varian

  Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (“[I]n the usual case in which all

  federal-law claims are eliminated before trial, the balance of factors will point

  towards declining to exercise jurisdiction over the remaining state-law claims.”)

  (quotation marks and alterations omitted) (en banc).

                Here, however, judicial economy favors retaining supplemental

  jurisdiction—the case was filed in state court over two years ago, the court has

  spent considerable time analyzing a confusing record in two substantive motions

  (and has already addressed several state law issues), and the remaining state law

  questions are straightforward. See City of Chicago v. Int’l Coll. of Surgeons, 522

  U.S. 156, 173 (1997) (“[W]hen deciding whether to exercise supplemental

  jurisdiction, ‘a federal court should consider and weigh in each case, and at every

  stage of the litigation, the values of judicial economy, convenience, fairness, and

  comity.’”) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)).

  (. . . continued)
  15, 2018) (“[T]he Hawaii Paroling Authority is an agency or instrumentality of Hawaii for
  purposes of Eleventh Amendment immunity[.]”). The court assesses State of Hawaii liability for
  state torts for acts of the HPA and of Kauahi in an official capacity.


                                               34
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 35 of 38             PageID #: 592




               Initially, the State of Hawaii cannot be liable for false arrest/false

  imprisonment. Given its sovereign immunity, the State is only subject to tort

  liability under the State Tort Claims Act, HRS ch. 662. See HRS § 662-2 (“The

  State hereby waives its immunity for liability for the torts of its employees and

  shall be liable in the same manner and to the same extent as a private individual

  under like circumstances, but shall not be liable for interest prior to judgment or for

  punitive damages.”). And HRS § 662-15 codifies exceptions to such liability,

  providing that the State Tort Claims Act “shall not apply to . . . (4) Any claim

  arising out of . . . false imprisonment [or] false arrest”) (emphasis added).

               Next, Plaintiff’s claim for IIED fails because her arrest under the re-

  take warrant was valid. “Under Hawaii law, the elements of IIED are ‘(1) that the

  act allegedly causing the harm was intentional or reckless, (2) that the act was

  outrageous, and (3) that the act caused (4) extreme emotional distress to another.’”

  Enoka v. AIG Haw. Ins. Co., 109 Haw. 537, 559, 128 P.3d 850, 872 (2006)

  (quoting Hac v. Univ. of Haw., 102 Haw. 92, 106-07, 73 P.3d 46, 60-61 (2003)).

  “The term ‘outrageous’ has been construed to mean ‘without just cause or excuse

  and beyond all bounds of decency.’” Id. (quoting Lee v. Aiu, 85 Haw. 19, 34 n.12,

  936 P.2d 655, 670 n.12 (1997)). “The question whether the actions of the alleged

  tortfeasor are . . . outrageous is for the court in the first instance, although where


                                             35
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 36 of 38           PageID #: 593




  reasonable persons may differ on that question it should be left to the jury.”

  Shoppe v. Gucci, 94 Haw. 368, 387, 14 P.3d 1049, 1068 (2000) (quotation marks

  and citations omitted).

               But given that Cornel’s arrest was valid and lawful, nothing can be

  considered “outrageous” for purposes of IIED. She had not served her sentence

  and her parole had not been discharged. She was subject to arrest, and there were

  no constitutional violations.

               For similar reasons, the negligence-based torts fail. There are four

  elements of negligence under Hawaii law:

               (1) A duty, or obligation, recognized by the law, requiring the
               defendant to conform to a certain standard of conduct, for the
               protection of others against unreasonable risks; (2) A failure on
               the defendant’s part to conform to the standard required: a
               breach of the duty; (3) A reasonably close causal connection
               between the conduct and the resulting injury; and (4) Actual
               loss or damage resulting to the interests of another.

  Molfino v. Yuen, 134 Haw. 181, 184, 339 P.3d 679, 683 (2014) (quoting Takayama

  v. Kaiser Found. Hosp., 82 Haw. 486, 498-99, 923 P.2d 903, 915-16 (1996)). And

  NIED “is nothing more than a negligence claim in which the alleged actual injury

  is wholly psychic and is analyzed utilizing ordinary negligence principles.” Doe

  Parents No. 1 v. State of Haw., Dept. of Educ., 100 Haw. 34, 69, 58 P.3d 545, 580

  (2002) (quotation marks and citations omitted). Absent certain unique


                                            36
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 37 of 38            PageID #: 594




  circumstances, “an NIED claimant must establish, incident to his or her burden of

  proving actual injury (i.e., the fourth element of a generic negligence claim), that

  someone was physically injured by the defendant’s conduct, be it the plaintiff

  himself or herself or someone else.” Id., 58 P.3d at 580 (internal citation omitted).

               “Gross negligence is an aggravated form of negligence, which differs

  from ordinary negligence only in degree and not in kind.” State v. Bunn, 50 Haw.

  351, 358, 440 P.2d 528, 534 (1968). “In Hawaii, courts recognize gross negligence

  as ‘an entire want of care which raises a presumption of conscious indifference to

  consequences.’” Nicol v. Kaanapali Golf Estates Cmty. Assn, Inc., 2020 WL

  6302363, at *8 (D. Haw. Oct. 6, 2020) (quoting Smallwood v. NCsoft Corp., 730 F.

  Supp. 2d 1213, 1234 (D. Haw. 2010)).

               Here, the HPA owed no duty to Cornel not to arrest her for an alleged

  parole violation. It breached no duty by arresting her. The arrest caused no

  “physical injury” for purposes of an NIED claim. And even if the HPA had some

  duty not to serve a re-take warrant seven years after it was issued (i.e., to have

  found her earlier), arresting her caused her no damages (or damages are entirely

  speculative) where she was subject to arrest in any event. That is, even if Kauahi

  had arrested Cornel earlier, she would still have been subject to the same loss of

  liberty. In short, the negligence claims fail because Cornel was lawfully arrested.


                                            37
Case 1:19-cv-00236-JMS-RT Document 80 Filed 11/17/20 Page 38 of 38                 PageID #: 595




                                    V. CONCLUSION

                For the foregoing reasons, the court GRANTS Defendants’ Motion for

  Summary Judgment, ECF No. 60. The Clerk of Court shall close the case file.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, November 17, 2020.



                                                      /s/ J. Michael Seabright
                                                     J. Michael Seabright
                                                     Chief United States District Judge




  Cornel v. Hawaii et al., Civ. No. 19-00236 JMS-RT, Order Granting Defendants’ Motion for
  Summary Judgment, ECF No. 60




                                              38
